Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0000758
                                                    06-SEP-2016
                                                    12:54 PM


                        SCWC-12-0000758

          IN THE SUPREME COURT OF THE STATE OF HAWAII


 KE KAILANI PARTNERS, LLC, a Hawaii limited liability company; 

                 Respondent/Plaintiff-Appellee,


                              vs.


         KE KAILANI DEVELOPMENT LLC, a Hawaii limited

     liability company and MICHAEL J. FUCHS, Individually,

               Petitioners/Defendants-Appellants,


                              and


      DIRECTOR OF FINANCE, REAL PROPERTY DIVISION, COUNTY

 OF HAWAII; KE KAILANI COMMUNITY ASSOCIATION; THE ASSOCIATION

 OF VILLA OWNERS OF KE KAILANI; MAUNA LANI RESORT ASSOCIATION, 

               Respondents/Defendants-Appellees.


----------------------------------------------------------------

          KE KAILANI DEVELOPMENT LLC, a Hawaii limited

     liability company and MICHAEL J. FUCHS, individually,

            Respondents/Counterclaimants-Appellants,


                              vs.


      BANK OF HAWAII, as agent for itself and for CENTRAL

       PACIFIC BANK and FINANCE FACTORS, LIMITED; BANK OF

    HAWAII; CENTRAL PACIFIC BANK; FINANCE FACTORS, LIMITED, 

         Respondents/Counterclaim Defendants-Appellees.


----------------------------------------------------------------
     KE KAILANI DEVELOPMENT LLC, a Hawaii limited liability

          company and MICHAEL J. FUCHS, individually,

         Respondents/Third-Party Plaintiffs-Appellants,


                              vs.


       MARY MILES MORRISON, Trustee under the Mary Miles

              Morrison Trust dated October 2, 1986,

           Respondent/Third-Party Defendant-Appellee, 


                              and


ASSOCIATION OF VILLA OWNERS OF KE KAILANI; KE KAILANI COMMUNITY 

       ASSOCIATION; BENJAMIN R. JACOBSON; ROBERT BATINOVICH;

    STEPHEN B. and SUSAN L. METTER; HARRY and BRENDA MITTELMAN; 

    UTALY, LLC; GORDON E. and BETTY I. MOORE, Trustees; ROY and 

ROSANN TANAKA; MICHAEL G. and LINDA E. MUHONEN; MICHAEL O. HALE; 

   BARRY and CAROLYN SHAMES, Trustees; KATONAH DEVELOPMENT LLC; 

       DAVID R. and HE GIN RUCH; NORTHERN TRUST CORPORATION;

BANK OF HAWAII, as agent for itself and for CENTRAL PACIFIC BANK 

  and FINANCE FACTORS, LIMITED; BANK OF HAWAII; CENTRAL PACIFIC 

       BANK; FINANCE FACTORS,LIMITED; DISPUTE PREVENTION AND 

                            RESOLUTION,

       Respondents/Third-Party Nominal Defendants-Appellees.


----------------------------------------------------------------

     KE KAILANI DEVELOPMENT LLC, a Hawaii limited liability

          company and MICHAEL J. FUCHS, individually,

        Respondents/Fourth-Party Plaintiffs-Appellants,


                              vs.


      MARY MILES MORRISON, Trustee; BENJAMIN R. JACOBSON;

NORTHERN TRUST CORPORATION; BANK OF HAWAII, as agent for itself 

   and for CENTRAL PACIFIC BANK and FINANCE FACTORS, LIMITED;

BANK OF HAWAII; CENTRAL PACIFIC BANK; FINANCE FACTORS, LIMITED, 

         Respondents/Fourth-Party Defendants-Appellees,


                              and


ASSOCIATION OF VILLA OWNERS OF KE KAILANI; KE KAILANI COMMUNITY 

   ASSOCIATION; BENJAMIN R. JACOBSON; STEPHEN B. and SUSAN L. 

 METTER; HARRY and BRENDA MITTELMAN; UTALY, LLC; GORDON E. and 

BETTY I. MOORE, Trustees; ROY and ROSANN TANAKA; MICHAEL G. and 

 LINDA E. MUHONEN; MICHAEL O. HALE; BARRY and CAROLYN SHAMES, 



                               2
  Trustees; KATONAH DEVELOPMENT LLC; DAVID R. and HE GIN RUCH, 

     Respondents/Fourth-Party Nominal Defendants-Appellees.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

   (CAAP XX-XXXXXXX; CAAP-12-0000758; CIVIL NO. 09-1-2523-10)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
  and Circuit Judge Kim, in place of Recktenwald, C.J., recused)

     Petitioners/Defendants-Appellants Ke Kailani Development
LLC and Michael J. Fuchs’ application for writ of certiorari
filed on July 25, 2016, is hereby rejected.   Further, the ICA
properly concluded that it lacked appellate jurisdiction over
the “July 30, 2012 Order Denying Ke Kailani Development, LLC and
Michael J. Fuchs’ Motion Based upon Newly Discovered Evidence to
Disqualify the Honorable Bert I. Ayabe from All Proceedings in
Civil No. 09-1-2523-10, Filed June 21, 2012.”     Accordingly,
CAAP-12-0000758 is dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawaii, September 6, 2016.

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Glenn J. Kim




                                 3